FILED
                             NOT FOR PUBLICATION                            MAR 31 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT

 WAYNE COLEMAN,                                  No. 09-16018

               Plaintiff - Appellant,            D.C. No. 2:08-cv-01833-JAT

   v.
                                                 MEMORANDUM *
 PHOENIX ART MUSEUM,

               Defendant - Appellee.

                     Appeal from the United States District Court
                              for the District of Arizona
                     James A. Teilborg, District Judge, Presiding

                              Submitted March 16, 2010 **

Before:        PREGERSON, LEAVY, and RAWLINSON, Circuit Judges.

        Wayne Coleman appeals pro se from the district court’s judgment

dismissing his action alleging a violation of the Americans with Disabilities Act

(“ADA”), 42 U.S.C. § 12101 et seq. We have jurisdiction pursuant to 28 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

IL/Research
                                                                                 09-16018
§ 1291. We review de novo a dismissal for failure to state a claim, Sosa v.

DIRECTV, Inc., 437 F.3d 923, 927 (9th Cir. 2006), and we affirm.

        The district court did not err by dismissing Coleman’s amended complaint

without leave to amend because Coleman pled that the remedy he seeks is limited

to a monetary award and that he does not want injunctive relief. See Wander v.

Kaus, 304 F.3d 856, 858 (9th Cir. 2002) (“Damages are not recoverable under Title

III of the ADA — only injunctive relief is available for violations of Title III”).

        We assume that the district court declined to exercise supplemental

jurisdiction over any claim that Coleman may have sought to allege under Arizona

law, and we therefore construe the dismissal of any such claim to have been

without prejudice. See Gini v. Las Vegas Metro. Police Dep’t, 40 F.3d 1041, 1046

(9th Cir. 1994) (“When . . . the court dismisses the federal claim leaving only state

claims for resolution, the court should decline jurisdiction over the state claims and

dismiss them without prejudice.”) (citation and internal quotation marks omitted).

        We do not consider documents or facts raised for the first time on appeal.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts

not presented to the district court are not part of the record on appeal.”).

        AFFIRMED.



IL/Research
                                           2                                    09-16018